Per Curiam.
Section 775 of the Civil Practice Act, authorizing the maintenance of supplementary proceedings, must be read in the light of sections 640-643 of the Civil Practice Act, under the heading “ Requisities of execution,” the last named section providing that “ an execution against property, if the judgment-roll is not filed in the clerk’s office of the county to which it is issued, must *479specify the time when the judgment was docketed in that county.” As there is no provision of the City Court Act applicable, the specific requirements of the present Civil Practice Act referred to control.
Since there was no docketing of the judgment in this case there was no warrant for the institution of the supplementary proceedings.
Order reversed, with ten dollars costs and disbursements to be set off. against the judgment, and motion denied.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.